Case: 4:19-cv-01401-SRC Doc. #: 43-1 Filed: 03/24/20 Page: 1 of 5 PagelD #: 202

 

 

 

 

Page l Page 3
IN THE UNITED STATES DISTRICT COURT 1 mean even without the documents you have
ean MISSCUR] 2 ordered to be produced, because they have not
3 been produced for purposes of this deposition,
iaNey wou S; ) 4 and we'll be coming back to you and asking you
Plaintiff, ) 5 to reconvene this deposition as a result, but
vs. : No. 4:19-CV-O01401-SRC 6 there is evidence that a number of attorneys
THE CIRCUIT ATTORNEY'S ) 7 in the office have been, have either quit or
OFFICE OF THE CITY OF ) 8 been fired, that some of those attorneys quit,
ST. LOUIS, eta, 9 but they quit or retired under the threat of
Defendants.) 10 termination. I mean in this office alone,
11 Judge, the evidence shows there was a white
12 attorney that was the head of the trial
13 division, he had been there for years and
14 years and years. He was forced to retire
15 under threat of termination and replaced by a
TELEPHONE CONFERENCE WITH ! .
JUDGE THOMAS C. CLARK, I 16 black employee, or an African American
Held at the deposition of Kimberly Gardner 17 employee. The same I think the evidence shows
March 6, 2020 18 is true with respect to my client. She was
Reported by Debra L. Burris, CSR, CCR 19 there for 28 years, served under multiple
MO Lic. No. 789 * IL Lic. No. 084-004545 20 circuit attorneys, she was fired, I think the
21 evidence already shows, for pretextual
22 reasons, and then replaced by a black, or an
Sturm Reporting Services, Inc. 23 African American support staff member. So I
2144 Gray Avenue 24 think even in that small office we can show a
at. poe a 25 pattern of discrimination -- or that small
Phone: 314.645.8777 * Fax: 314.781.1909
Page 2 Page 4

1 JUDGE CLARK: Okay. So this is 1 section, I'm sorry, Judge, small section of

2 Judge Clark. I've been called by Counsel in 2 the office.

3 the case with respect to some issues that have 3 JUDGE CLARK: Okay. Understood.

4 come up in the deposition. And I understand 4 So what evidence is there that the Greitens'

5 Plaintiff seeks to inquire as to matters 5 investigation and prosecution was racially

6 relating to the investigation and prosecution 6 motivated as opposed to politically motivated

7 of former Governor Eric Greitens, an ethics 7 or had other motivations?

8 complaint, as well as suits filed by Ms. 8 MS. PETRUSKA: You know, again,

9 Gardner against the City claiming a race 9 this is the first person I can ask about those
10 conspiracy. Is that correct, Counsel? 10 issues. When you issued your order, you had
li MS. PETRUSKA: Yes, Judge, that is 11 stated that we were early in the case and
12 a fair summary of what I've said off the 12 that, you know, that there might be that
13 record. 13 connection. This ts the witness I can ask
14 JUDGE CLARK: Okay. So that 14 about that connection, Judge. I mean, I -- I
15 said -- and then Mr. Luce I want to hear from 15 think there was, there was flimsy evidence in
16 you in a moment, but before I do I want to 16 that case, I think it was highly unusual to
17 hear from you, Ms. Petruska, on what evidence 1? prosecute a sitting governor before you had
18 thus far is there in the case of a pattern of 18 the key piece of evidence, and I think -- I
19 racial discrimination by Ms. Gardner? 19 think the evidence is going to show that
20 MS. PETRUSKA: A pattern? In -- 20 because he was a white conservative -- not
21 many of the depositions we have taken so far 21 just because he was a conservative and of a
22 have not involved high-level people. Today is 22 different party, but he was a white
23 the first time I'm going to be able to really 23 conservative -- that this prosecution went
24 ask questions about termination decisions and 24 forward.

25 things like that. But there is evidence -- I 25 JUDGE CLARK: Well what connection

 

Sturm Reporting Services,
314.780.2816

 

 
Case: 4:19-cv-01401-SRC Doc. #: 43-1 Filed: 03/24/20 Page: 2 of 5 PagelD #: 203

 

 

 

 

Page 5 Page 7
1 does that have to -- even if we assume that is 1 between her claims and the Greitens'
2 true -- there isn't evidence of it yet as I 2 investigation and the claims against the
3 understand it -- but what connection does that 3 investigator, the prosecution that is ongoing
4 have for Nancy Woods' case? And let me 4 this month against, or I think going to trial
5 preface that by saying, this is a prosecution 5 this month against Mr. Tisaby. There is no
6 of a public official, someone who is external 6 connection, Judge. There has been no nexus
7 to the Circuit Attorney's Office. Whereas Ms. ti between those two events shown to this point.
8 Woods was an employee of the Circuit 8 Nothing that Ms. Petruska just said
9 Attorney's Office. So if there is external 9 establishes a nexus. The prosecution of
10 racial animus or political motivation or other 10 Governor Greitens was an act of the sitting
11 motivation versus internal racial il Circuit Attorney of the City of St. Louis, it
12 discrimination, those seem to be two different 12 was within her discretion to initiate that
13 things. So help me understand how there is a 13 prosecution, she has absolute immunity for
14 nexus or a connection between those two that 14 that decision, as the Court knows, and that
15 ultimately gets to discoverable evidence and 15 prosecution is completely irrelevant. This is
16 to evidence that's proportional to the needs 16 an effort to harass this witness and to get
17 of this case. 17 into things that have some traffic in the
18 MS. PETRUSKA: So -- I'm sorry -- 18 court of public opinions, but have no traffic
19 I'm sorry, Judge, did I cut you off? 19 in a court of law. This witness is here to
20 JUDGE CLARK: No, go ahead. 20 testify about personnel decisions, she is
21 MS. PETRUSKA: So, again, Ms. 21 going to be fully cooperative in testifying
22 Gardner is the final decisionmaker. If she 22 about the decisions she made about Ms. Woods.
23 has a racial animus or a racial hostility 23 But Counsel clearly wants to get into all
24 towards Caucasians -- and I do think that 24 kinds of tangents here that are designed to
25 there is going to be other evidence that's 25 embarrass and harass this witness, and not
Page 6 Page 8
1 going to develop in the deposition that is 1 designed to further the cause of this case.
2 going to show that -- I think that then it is, 2 So we object to this inquiry. There has been
3 if there is a general hostility towards people 3 no nexus shown between the Greitens'
4 of a certain race by a decisionmaker, that 4 investigation and what happened to Ms. Woods,
5 allows the jury to make a reasonable inference 5 and we ask the Court to sustain our objection
6 that that hostility more than likely motivated 6 to that line of inquiry.
7 the decision. Just like in any other 7 JUDGE CLARK: Let me ask this, is
8 employment case, if, for example, the 8 there an overlap of personnel making the
9 decisionmaker was using racial slurs in 9 charging decisions and making the personnel
10 general but was not directing them towards the 10 decisions? In other words, are some of the
11 particular individual, that would be evidence li same people involved in those two decisions or
12 that the decision was more likely than not 12 are the separated within the office? What is
13 race based because of the general animus or 13 the evidence on that, Mr. Luce?
14 hostility towards the race. I do want to add, 14 MR. LUCE: No overlap. I mean, Ms.
15 Judge, too, that with some of the stuff in the 15 Gardner as the City Circuit Attorney obviously
16 Greitens' investigation and the way things 16 has ultimate charging authority, and Ms.
17 were handled, it doesn't just go to racial 17 Gardner made the decision to terminate Ms.
18 animosity, but to the general credibility of 18 Woods. So there is overlap to that extent.
19 the witness, which is always fair game. 19 Ms. Woods was not in the office -- Ms. Woods
20 JUDGE CLARK: All nght. Mr. Luce? 20 worked for the child support unit, so she was
21 MR. LUCE: Yes, Judge. Good 21 not in the office, the portion of the office
22 moming. So your order on our motion to 22 that tried the Greitens' case or the portion
23 strike stated that while the litigation was in 23 of the office that was involved in the
24 the early stage, the Court may reconsider this 24 Greitens' case in any way, shape or form.
25 order if Woods demonstrates a sufficient nexus 25 MS. PETRUSKA: Judge, Mr. Steele, I

2 as ae ae oe

cea RARE Wake Aha

 

 

Sturm Reporting Services,

2 (Pages 5 to 8)

Inc.

314.780.2816
Case: 4:19-cv-01401-SRC Doc. #: 43-1 Filed: 03/24/20 Page: 3 of 5 PagelD #: 204

 

 

 

 

Page 9 Page 11
1 understand from his testimony, was also 1 was set by Ms. Petruska for today, and we're
a involved in the Greitens' prosecution, and he 2 Just complying with her notice. So the
3 is a defendant in this case. 3 suggestion that we're gaming, I just want the
4 JUDGE CLARK: Okay. Well, here is 4 Court to know we're not. We are working hard
5 what I'm going to do, is I'm going to allow 5 to comply with your order.
6 you to inquire into the functions in the 6 JUDGE CLARK: Well, we don't need
7 office and who in the office is making the 7 to get into that issue right now. There is no
8 charging decisions, who in the office is 8 live issue before the Court with respect to
9 making the personnel decisions, and what, if 9 the production of documents, there is no
10 any, overlap there is between the two. Those 10 motion before the Court, so I'm not going to
ol are within the scope of discovery of what the 11 address that issue. I understand your
12 allegations are in this case. With respect to 12 respective positions on it. I will say this,
13 getting into the underlying issues on the 13 make sure you produce everything that I've
14 investigation and prosecution of former 14 ordered, make sure you produce it on time,
15 Governor Greitens, I'm not going to allow that 15 make sure you comply with this order. Keep
16 line of inquiry at this time, nor into the 16 the case on schedule. Keep to the schedule
17 ethics complaint, nor into the suit against 17 that I have set.
18 the City that Ms. Gardner has filed at this 18 MR. LUCE: Will do, Judge.
19 time. You mentioned potentially seeking to 19 MS. PETRUSKA: Judge, if I may, I
20 reconvene this deposition because of 20 Just want to ask one clarifying question. I
21 additional documents that have yet to be 21 think I understand this based on what you
22 produced. I'm not suggesting that I want to 22 said, but as you know in the Greitens' case
23 invite a whole bunch of phone calls during 23 there have been a number of issues raised
24 depositions, but it strikes me that to the 24 related to whether Ms. Gardner sat by while
25 extent those documents may shed light on these 25 her investigator in the case committed
Page 10 Page 12
1 issues and how there may be some nexus, if 1 perjury. Which again I believe goes to the
2 any, between the termination of Ms. Woods and 2 issue of credibility. I just want to be
3 the other issues, then we can determine 3 clear, are you, are you telling me that at
4 whether to get into those in the deposition, 4 that point I cannot ask any questions about
5 okay. We need to keep this case within the 5 those issues as they relate to Ms. Gardner and
6 scope of what the allegations in the case are. 6 Mr. Tisaby as well?
7 And I recognize your arguments with respect to 7 JUDGE CLARK: Well, Ms. Petruska,
8 credibility of the witness, but it seems to me 8 tell me, what would you inquire of that would
9 based on the information you already have you 9 establish more about credibility other than
10 have sufficient evidence to use with respect 10 what you just told me?
11 to credibility and to show the credibility 11 MS. PETRUSKA: I mean, that is,
12 issues to the jury. 12 that is basically what it would be. I mean,
13 MR. LUCE: And, Judge, I neglected 13 those issues have obviously been in the public
14 to comment on the document question. Your 14 record. I want to get her position on those,
15 order on the Motion to Compel requires us to 15 whether it happened or not. And again, it
16 produce those documents by today. We have 16 would relate to issues of credibility down the
17 people working as we speak collecting the 17 road, you know, and that would be the purpose
18 information that you asked for. So the 18 of the inquiry.
19 suggestion that I have been withholding 19 JUDGE CLARK: Well, let's just play
20 documents, or gaming the system, I think was 20 this out. So you're going to ask her and
21 Ms. Petruska's language, is just flat wrong. 21 presumably she's going to deny that it
22 We're working hard to comply with your order, 22 happened, right? And -- or she's going to
23 and we believe we'll be able to produce those 23 admit possibly, but it sounds to me more like
24 documents, but it's not going to be before 24 she's going to deny that it happened. Then
25 this deposition started. And this deposition 25 what? Then are we going to get into a mini

 

Sturm Reporting Services,

3 (Pages 9 to 12)

Inc.

314.780.2816

 
Case: 4:19-cv-01401-SRC Doc. #: 43-1 Filed: 03/24/20 Page: 4 of 5 PagelD #: 205

 

 

 

 

Page 13 Page 15

i trial and a mini set of discovery on whether 1 an effort again to kind of go around the

2 it happened or not? And then now we're going 2 regular, to use the discovery process in this

3 to have that issue in this case? 3 case to try to bootstrap some evidence for

4 MS. PETRUSKA: Well, you know -- 4 that case. We know that Ms. Petruska's office

5 JUDGE CLARK: In other words, how 5 has a history of representing the police

6 is this going to play out at trial? Because, 6 union, that the union's involved in these

7 you know, I have to enter orders that, with 7 allegations, the police department's involved

8 respect to discovery, that are proportional to 8 in these allegations, and we just think that

9 the meat of the case. This case is about 9 this is an effort to use the discovery process
10 whether there was racial discrimination 10 here to harass this witness, and not for
11 against Nancy Woods with respect to her di purposes of trying to figure out whether there
12 termination. And so I'm having trouble seeing 12 is merit to Ms. Woods' claims.
13 how, what the connection is. I get 13 JUDGE CLARK: Your record has been
14 credibility. 14 duly noted, Mr. Luce, and your position is
15 MS. PETRUSKA: Right. 15 noted on the record. I don't think that my
16 JUDGE CLARK: Every witness's 16 order is going to be upsetting the balance on
17 credibility is an issue. But how much beyond 17 that by allowing her that limited inquiry that
18 her saying it didn't happen and you saying it 18 I've allowed. So I-- to the extent you're
19 did happen are we going to have to get into in 19 asking me to modify my order, I'm denying
20 this case to establish there is credibility, a 20 that. I'm not sure if that's what you're
21 credibility issue for the jury to consider on 21 doing, but I'm not going to modify that order.
22 that particular point? 22 I understand your point, but my order is very
23 MS. PETRUSKA: No, I agree with you 23 limited. And Ms. Petruska, I expect you to
24 on that, Judge. On that particular point it 24 live within the confines of that very limited
25 would just be making the issue for credibility 25 order that I've, the inquiry that I've

Page 14 Page 16

il determinations down the road so that I'd have 1 permitted.

2 a record on that to prepare for trial. 2 MS. PETRUSKA: Understood, Judge.

3 JUDGE CLARE: So I'll allow you 3 With respect to Ms. Gardner's own lawsuit

4 then to inquire into Ms. Gardner's position on 4 though, that alleges racism. I mean she

5 whether she sat by, if you will, as you say 5 alleges a racist conspiracy against her by

6 while an investigator lied -- 6 various city officials and things like that.

7 MS. PETRUSKA: Okay. 7 I mean, this whole, my whole case is about

8 JUDGE CLARK: -- on her position, 8 race. So, you know, in terms of her lawsuit

9 A, whether that occurred, and I think, B, to 9 and perceptions of racism, I think that is
10 the extent to which it occurred if she agrees 10 kind of the core of my case as well.
11 that it occurred; okay? 11 JUDGE CLARK: Okay. So I'm not
12 MS. PETRUSKA: Okay. 12 sure where you're going with that? Are you
13 JUDGE CLARK: But beyond that I 13 asking me to do something?
14 don't see how it's proportional to the needs 14 MS. PETRUSKA: So with inquiry
15 of the issues in this case. 15 about her lawsuit, not necessarily looking
16 MR. LUCE: And, Judge, can I just 16 into the underlying facts and claims of her
17 make my record, I mean, Ms. Gardner has not 17 lawsuit, but I think it reflects her attitudes
18 been charged with suborning perjury, she's not 18 about race and racism again, and that's a fair
19 -- other than the St. Louis Post Dispatch 19 line of inquiry in this case.
20 she's not been accused by any credible source 20 JUDGE CLARK: Well, I've already
21 of doing so -- and I use air quotes on 21 made my ruling, and I'm not going to change my
22 claiming that St. Louis Post Dispatch is 22 ruling. So I hope my ruling is clear. It
23 credible. There is a trial set for the end of 23 doesn't sound like you're asking me to
24 this month by the Special Prosecutor against 24 clarify, you're just asking me to reconsider,
25 Mr. Tisaby. And it seems to me that this is 25 and I'm not going to do that.

ar

aaa

aS ET a

Tap ene a ee

Sn tae

 

 

Sturm Reporting Services,

4 (Pages 13 to 16)

Inc.

314.780.2816
Case: 4:19-cv-01401-SRC Doc. #: 43-1 Filed: 03/24/20 Page: 5 of 5 PagelD #: 206

 

 

 

 

Page 17 Page 19
1 MS. PETRUSKA: Yes. Judge, right, 1 MR. LUCE: Will do, Judge.
Z my understanding is, is I cannot make any 2 JUDGE CLARK: Okay. All right.
3 inquiry into her currently-pending lawsuit. 3 Thank you all. Court is being recessed. You
4 JUDGE CLARK: Correct. Or the 4 can go back to the deposition and continue on
5 ethics complaint or the Greitens' 5 with the auspices within the permitters that I
6 investigation. 6 set here.
7 MS. PETRUSKA: Correct. 7 MR. LUCE: Great.
8 MR. LUCE: And then just one last 8 MS. PETRUSKA: Thank you, Judge.
9 thing just for the record. The inquiries that 9 MR. LUCE: Thanks for your time,
10 you have allowed, I request that those 10 Judge.
11 portions of this deposition be sealed under 11 JUDGE CLARK: Thank you. All
12 the protective order that the Court has 12 right. Bye-bye.
13 entered. 13
14 JUDGE CLARK: Well, I think the 14
15 protective order already permits you to 15
16 designate materials under seal. 16
17 MR. LUCE: It does. I just want to 17
18 make sure everybody in this room understands 18
19 that this inquiry cannot be used outside of 19
20 this lawsuit. 20
21 JUDGE CLARK: Those are two 21
22 different issues. You can designate it under 22
223 seal and under the protective order that's 23
24 been entered in this case within the confines 24
25 of what that order says. I don't have that 25
Page 18
1 order in front of me, so I'm not going to get
2 into what is or is not within the permissible
3 scope of that protective order and what other
4 purposes the information may be used for,
5 because it’s all going to be subject to that
6 order. You're not asking me to reconsider or
ai modify that order, so --
8 MR. LUCE: Iam not.
9 JUDGE CLARK: -- I'm not going to
10 do that on the fly at a deposition, you know,
11 during the course of the deposition.
12 Designate it under the auspices of the
13 existing order, and then, you know, to the
14 extent somebody wants to use it on some other
15 context, well, that's a different issue for a
16 different day.
17 MR. LUCE: Understood.
18 JUDGE CLARK: So we don't need to
19 get into that. I'm not going to venture off
20 into areas that I don't need to. But one
21 thing I am going to order you to do is to
22 provide to the Court this portion of the
23 deposition transcript that, where you have had
24 me here on the record. I need to have that in
25 the file for future reference.

tS Nee ee

 

 

Sturm Reporting Services,

5 (Pages 17 to 19)

ime".

314.780.2816
